                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY



    SECURITIES & EXCHANGE
    COMMISION,

                           Plaintiff,                                     Civil Action No. 15-6076

                   v.
                                                                                    ORDER
    ARKADIY DUBOVOY, et al.,

                           Defendants.


        THIS MATTER comes before the Court on Plaintiff Securities and Exchange

Commission’s (the “Commission”) Motion for Default Judgment 1 pursuant to Federal Rule of

Civil Procedure 55(b) against Defendants Oleksander Ieremenko (“Ieremenko”) and Pavel

Dubovoy (“Pavel” and, together with Ieremenko, the “Defaulting Defendants”), ECF No. 430;

        and it appearing that this action arises out of the Defaulting Defendants’ participation in an

immense fraud scheme on the U.S. securities markets that involved Ukrainian computer hackers

stealing press releases from American newswire services (the “Newswire Services”) before they

were published, Am. Compl. ¶¶ 1-10, ECF No. 28;

        and it appearing that from 2010 to 2015, Ieremenko, a computer hacker who resides in

Ukraine, and another individual (“Hacker 2” and together with Ieremenko, the “Hackers”) stole

more than 100,000 press releases containing quarterly and annual earnings data for publicly-traded

companies from the Newswire Services’ computer systems, id. ¶¶ 1-2, 15, 71-76;




1
 In deciding a motion for default judgment, “the factual allegations in a complaint, other than those as to damages,
are treated as conceded by the defendant.” DIRECTV Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir. 2005).
                                                         1
         and it appearing that the Hackers transmitted this data to traders, including Pavel, id. ¶¶ 3,

5-6, 99;

         and it appearing that Pavel, a Ukrainian resident, introduced his brother and nephew—

respectively Arkaydiy and Igor (together with Pavel, the “Dubovoys”), residents of the United

States—to the scheme and closely communicated with the Hackers, Arkaydiy, and Igor throughout

the duration of the scheme, id. ¶¶ 19-23, 92-100; 2

         and it appearing that the Dubovoys, like other traders, profited off of the material nonpublic

information they received and generated more than $11 million in gross ill-gotten gains, id.

¶¶ 92-100; Declaration of Dr. Eugene P. Cangels (“Cangels Decl.”) ¶ 13 & Tables 2 and 3.F, ECF

No. 431; 3

         and it appearing that on August 10, 2015, the Commission filed the Complaint, which it

amended on August 23, 2015, ECF Nos. 1, 28;

         and it appearing that on August 10, 2015, the Court granted the Commission’s motion for

a temporary restraining order (“TRO”), which froze assets and granted other relief, ECF No. 12,

and revised that TRO on August 11, 2015, ECF No. 13;

         and it appearing that on August 24, 2015, the Court granted a preliminary injunction, which

froze the Defendants’ assets, ECF No. 31;

         and it appearing that in late 2019 and early 2020, the Defaulting Defendants were served

with process via alternative means approved by the Court, see ECF Nos. 392, 395, 400;




2
  Arkadiy and Igor settled the claims against them in this case and pled guilty in the parallel criminal case. As part of
the settlement, Arkadiy and Igor are jointly and severally liable for the Dubovoys’ $11 million of ill-gotten gains. See
ECF Nos. 412, 417.
3
 Although the accounts used by the Dubovoys were not in Pavel’s name, Arkadiy testified at the criminal trial that
Pavel had access to the accounts. See Declaration of John Donnelly Ex. 1 at 1538:18-1540:16, ECF No. 432.1.
                                                           2
        and it appearing that the Defaulting Defendants have failed to answer or otherwise respond

to the Amended Complaint as of the date of this Order;

        and it appearing that on March 31, 2020, the Commission requested the Clerk of the Court

enter default against the Defaulting Defendants, ECF No. 401, and the Clerk entered default on

the same day;

        and it appearing that on November 10, 2020, the Commission filed the instant Motion

seeking judgment against the Defaulting Defendants, ECF No. 430; 4

        and it appearing that default judgment may only be entered against a properly-served

defendant, see E.A. Sween Co., Inc. v. Deli Express of Tenafly, LLC, 19 F. Supp. 3d 560, 567

(D.N.J. 2014);

        and it appearing that the docket reflects proper service upon the Defaulting Defendants,

ECF Nos. 392 (approving service via email and periodic publication in the New York Times

International Edition); 395 (Declaration of John Donnelly Regarding Service of Process), 400

(Declaration of John Donnelly Regarding Service by Publication); 5

        and it appearing that the Court must determine whether it has jurisdiction over the action

and the parties before entering a default judgment, see Animal Sci. Prods., Inc. v. China Nat’l

Metals & Minerals Imp. & Exp. Corp., 596 F. Supp. 2d 842, 848 (D.N.J. 2008);


4
  Prior to moving for default judgment against the Defaulting Defendants, the Commission moved for default against
other defendants in this case and a related case, which the Court granted. ECF Nos. 393-94; SEC v. Zavodchikov,
No. 16-845 (D.N.J), ECF Nos. 50-51, 56-57.
5
  On April 29, 2019, the Honorable Michael A. Hammer, U.S.M.J., denied the Commission’s motion for leave to serve
the summons and Amended Complaint by alternative means on the Defaulting Defendants. ECF Nos. 373-74. Judge
Hammer explained that the proposed methods of service—service via email and publication in the New York Times
International Edition, were not reasonably calculated to reach the Defaulting Defendants because (1) the Commission
did not know the Defaulting Defendants’ precise location, and (2) the Commission had provided no proof that the
proffered email addresses remained functional. ECF No. 373. In later approving these methods of service, Judge
Hammer acknowledged that the Commission had resolved the previously identified defects by proving that these
methods were reasonable calculated to reach the Defaulting Defendants and were not otherwise prohibited by
international law. See ECF No. 392 at 1 (incorporating the Commission’s Statement of Reasons).
                                                        3
           and it appearing that the Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because the Amended Complaint raises questions of federal securities law under the Securities Act

of 1933 (the “Securities Act”), 15 U.S.C. § 77a et seq., and the Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. § 78a et seq., Am. Compl. ¶¶ 226-38; 6

           and it appearing that the Court has personal jurisdiction 7 over the Defaulting Defendants,

as the Defaulting Defendants have purposefully availed themselves of the privileges of conducting

activities within the United States by: (1) hacking the Newswire Services and stealing unpublished

press releases for companies whose securities are traded on the American exchange, Am. Compl.

¶¶ 53-55, 71-75, and distributing press releases to traders located in the United States, id. ¶¶ 3-5

(Ieremenko); and (2) communicating extensively with traders in the United States throughout the

scheme, id. ¶¶ 23, 87-88, and using stolen information to trade in U.S. securities on U.S.

exchanges, id. ¶¶ 1-11, 21-23, (Pavel);

           and it appearing that before entering a default judgment, the Court must also determine

whether the Amended Complaint sufficiently pleads a cause of action and whether the Commission

has proven damages, Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536, 538 (D.N.J. 2008);

           and it appearing the Commission’s Amended Complaint consists of four counts:

(1) violation of Section 17(a) of the Securities Act for perpetrating a scheme to defraud (“Count

One”); (2) violations of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder for


6
    The Securities Act and the Exchange Act both apply extraterritorially. See 15 U.S.C. § 77v(c), 15 U.S.C. § 78aa(b).
7
  The Securities and Exchange Acts authorize nationwide service of process and permit the exercise of personal
jurisdiction to the full extent of the Due Process Clause of the Fifth Amendment. See 15 U.S.C. §§ 77v(a), 78aa;
Pinker v. Roche Holdings Ltd., 292 F.3d 361, 369 (3d Cir. 2002). When a federal statute authorizing nationwide
service of process, personal jurisdiction can be established when a defendant has minimum contacts with the United
States as a whole. See Pinker, 292 F.3d at 371-73 (3d Cir. 2002); SEC v. One or More Unknown Traders in the Sec.
of Fortress Inv. Grp., LLC, No. 17-01287, 2018 WL 4676043, at *4 (D.N.J. Sept. 27, 2018). Under the minimum
contacts analysis, the Court considers whether the defendant “purposefully avails itself of the privilege of conducting
activities within the forum . . . , thus invoking the benefits and protections of its laws.” J. McIntyre Mach., Ltd. v.
Nicastro, 564 U.S. 873, 877 (2011) (citations and quotation marks omitted).
                                                            4
perpetrating a scheme to defraud (“Count Two”); (3) violations of Section 20(e) of the Exchange

Act for aiding and abetting the Hacker’s scheme to defraud (“Count Three”); and (4) violations of

Section 20(b) of the Exchange Act for advancing a scheme to defraud “through or by means of”

the Hackers (“control person liability”) (“Count Four”), Am. Compl. ¶¶ 226-38; 8

         and it appearing that to state a claim under Section 17(a) of the Securities Act and Section

10(b) of the Exchange Act and Rule 10b-5 thereunder, the Commission must show that (1) the

Defaulting Defendants made material misrepresentations or omissions, or employed a device,

scheme, or artifice to defraud; (2) with scienter; (3) in connection with the offer, purchase, and/or

sale of a security; and (4) in connection with interstate commerce, SEC v. Desai, 145 F. Supp. 3d

329, 335 (D.N.J. 2015) (internal citations omitted); 9

         and it appearing that the Defaulting Defendants (1) employed a scheme to defraud in

connection with the purchase or sale of U.S. securities by stealing material nonpublic information

(Ieremenko), Am. Compl. ¶¶ 2, 71-74, and assisting in the trade of this information (Pavel), id.

¶ 23, which resulted in over $100 million of unlawful profit; (2) had a clear intent to defraud, as

inferred by the alleged actions that they took in furtherance of the scheme, see Valicenti Advisory

Servs. v. SEC, 198 F.3d 62, 65 (2d Cir. 1999) (explaining that scienter can be inferred from

circumstantial evidence); see also Am. Compl. ¶¶ 1-10 (alleging that Ieremenko hacked into the

Newswire Services in order to steal information); id. ¶ 23 (alleging that Pavel informed Arkadiy

how to access the stolen information, directed payments to the Hackers on behalf of the Dubovoys,




8
 While Counts One and Two are brought against both Defaulting Defendants, Counts Three and Four are not brought
against Ieremenko. Am. Compl. ¶¶ 226-38.
9
 Section 17(a) of the Securities Act prohibits fraudulent conduct in the offer or sale of securities, while Section 10(b)
of the Exchange Act and Rule 10b-5 thereunder prohibit fraudulent conduct in connection with the purchase or sale
of securities. See 15 U.S.C. §§ 77q(a), 78j(b); 17 C.F.R. § 240.10b-5. Regardless, the standard for stating a claim
under these provisions is “essentially the same.” SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1467 (3d Cir. 1996).
                                                           5
and communicated with the Hackers, including telling the hackers which press releases to steal on

at least one occasion); (3) the fraudulent scheme resulted in the trade of securities, id. ¶¶ 92-100;

and (4) the fraudulent scheme occurred over international and interstate boundaries, see, e.g., id.

¶¶ 15-16, 23;

         and it appearing that the Amended Complaint thus sufficiently pleads liability as to the

Defaulting Defendants; 10

         and it appearing that before entering default judgment, the Court must consider: “(1)

“prejudice to the plaintiff if default is denied; (2) whether the defendant appears to have a litigable

defense; and (3) “whether defendant’s delay is due to culpable conduct,” Walker v. Pennsylvania,

580 F. App’x 75, 78 (3d Cir. 2014) (citations and quotation marks omitted);

         and it appearing that the Commission will suffer prejudice absent an entry of default

judgment as it will have no other means of obtaining relief;

         and it appearing that, accepting the allegations in the Amended Complaint as true, the

Defaulting Defendants do not appear to have a meritorious defense, see HICA Educ. Loan Corp.

v. Surikov, No. 14-1045, 2015 WL 273656, at *3 (D.N.J. Jan. 22, 2015) (weighing this factor in

plaintiff’s favor where the defendant failed to respond with “evidence or facts containing any

information that could provide the basis for a meritorious defense”);

         and it appearing that the Defaulting Defendants’ failure to respond to this lawsuit, in the

face of allegations of substantial financial injuries, is sufficient to infer culpability, see U.S. Small

Bus. Admin. v. Silver Creek Const. LLC, No. 13-6044, 2014 WL 3920489, at *5 (D.N.J. Aug. 11,




10
   Because the remedies for aiding and abetting liability under Sections 20(b) and 20(e) of the Exchange Act are
identical to those available for primary violations under Section 17(a) of the Securities Act and Section 10(b) of the
Exchange Act, see 15 U.S.C. § 78t, the Court need not address the Commission’s arguments under Counts 3 and 4 of
the Amended Complaint.
                                                          6
2014); Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175 F. App’x 519, 523

(3d Cir. 2006) (holding that defendant’s failure to respond to communications from plaintiff and

court support a finding of culpability);

        and it appearing that although the Court accepts the facts pled in the Amended Complaint

“as true for the purpose of determining liability, the plaintiff must prove damages,” Moroccanoil,

Inc. v. JMG Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *2 (D.N.J. Oct. 30, 2015);

        and it appearing that the Commission has requested that the Court (1) permanently enjoin

the Defaulting Defendants from future securities law violations; (2) order Ieremenko to pay a civil

monetary penalty of $318,987,117, equal to three times the gross profits generated by the fraud

scheme; and (3) order Pavel to pay a civil monetary penalty of $33,028,806, equal to three times

the gross profits generated in the Dubovoys’ accounts, see Am. Compl. at 61-62; Comm’n Br. at

23, ECF No. 430.1; see also Cangels Decl. ¶ 13 and Table 2; 11

        and it appearing that the Court is “empowered to issue injunctions commanding

compliance with the [federal securities] laws and [the Commission’s] regulations promulgated

thereunder,” SEC v. Savoy Indus., Inc., 665 F.2d 1310, 1317 n.54 (D.C. Cir. 1981);

        and it appearing that in determining whether an injunction is an appropriate remedy, the

Court considers (1) the degree of the defendant’s scienter, (2) whether the infraction was isolated

or recurring in nature, (3) defendant’s recognition of his or her wrongful conduct, (4) the sincerity

of assurances against future violations, and (5) the likelihood that future violations may occur




11
   The Amended Complaint also seeks disgorgement and prejudgment interests against the Defaulting Defendants,
relief the Commission now explicitly withdraws. Comm’n Br. at 23.
                                                     7
based on defendant’s professional occupation, SEC v. Bonastia, 614 F.2d 908, 912 (3d Cir.

1980); 12

        and it appearing that an injunction is appropriate here because: (1) as discussed above, the

Defaulting Defendants acted intentionally in carrying out the scheme to defraud the U.S. securities

markets; (2) the scheme was recurring in nature, involving millions of dollars in securities trading

over nearly five years, see, e.g., Am. Compl. ¶¶ 1-2 (explaining that the Hackers stole over 100,000

press releases generating more than $100 million in illegally gains); Canjels Decl. ¶ 13 and Table

2 and 3.F (describing how the Dubovoys made over 250 profitable trades, reaping over $11 million

in illegal gains); (3) by failing to appear in this action, the Defaulting Defendants have shown no

respect for U.S. securities laws and demonstrated no contrition for their unlawful conduct;

(4) similarly, by failing to appear, the Defaulting Defendants have offered no assurances that they

will act lawfully in the future; and (5) not only are future violations likely, but Ieremenko has

continued to perpetrate similar schemes, see SEC v. Ieremenko, No. 19-505 (D.N.J.) (alleging that

Ieremenko hacked the Commission’s online system, stole nonpublic information, and transmitted

information to traders);

        and it appearing that Section 21A of the Exchange Act permits the Commission to bring

an action against any person who violates the Exchange Act to seek a civil penalty that “shall be

determined by the court in light of the facts and circumstances, but shall not exceed three times

the profit gained or loss avoided as a result of such unlawful purchase, sale, or communication,”

15 U.S.C. §§ 78u-1(a)(1)-(2);




12
  Unlike injunctions in the private-litigant context, the Commission need not show the risk of irreparable injury or
the unavailability of adequate remedies at law. See, e.g., SEC v. Unifund SAL, 910 F.2d 1028, 1035-36 (2d Cir.
1990).
                                                         8
         and that appearing that Section 21 of the Exchange Act applies because the Defaulting

Defendants profited from the trades they executed while in possession of material nonpublic

information—namely the unpublished corporate press releases stolen from the Newswire Services,

Am. Compl. ¶¶ 1-10, 67-70;

         and it appearing that in setting the penalty amount, the Court considers “(1) the

egregiousness of the defendant’s violations; (2) the isolated or recurrent nature of the violations;

(3) the degree of the scienter; (4) the amount of illegal profits; and (5) the deterrent effect of the

penalty in light of defendant’s net worth,” SEC v. Johnson, No. 02-5490, 2004 WL 5561799, at

*5 (D.N.J. Aug. 27, 2004);

         and it appearing that although the Commission has not provided any evidence of the

Defaulting Defendants’ net worth, the first four factors counsel in favor of a treble penalty in this

case, given the breadth and length of the fraudulent scheme, the Defaulting Defendants’ scienter

as discussed supra, their failure to respond or accept responsibility herein, and the amount of illegal

profits, see Am. Compl. ¶¶ 1-10; Canjels Decl. at Table 2; 13

         and it appearing that, accordingly, because the Defaulting Defendants have not contested

the Commission’s calculations, the Court will impose the following penalties, equal to three times

the Defaulting Defendants’ gross profits:

             •    Ieremenko: $318,987,117 14




13
  Moreover, awarding treble penalties here ensures consistency with penalties against other defendants who defaulted
in this case and Zavodchikov (the related case). See ECF No. 393-94; Zavodchikov, No. 16-845 (D.N.J.), ECF Nos.
50-51, 56-57.
14
   Under Section 21A of the Exchange Act, a defendant’s penalties should take into account the profits generated by
traders who the defendant tipped. See SEC v. Rajaratnam, 918 F.3d 36, 43-44 (2d Cir. 2019); SEC v. Gupta, No.
11-7566, 2013 WL 3784138, at *2 & n.4 (S.D.N.Y. July 17, 2013), aff’d 569 F. App’x 45 (2d Cir. 2014). For this
reason, Ieremenko is being held accountable for the profits generated by the Defendant Traders who benefitted directly
from the information stolen from the Hackers. That said, the Commission has excluded from Ieremenko’s penalty
                                                          9
             •   Pavel: $33,028,806 15

        IT IS on this 23rd day of June, 2021;

        ORDERED that the Commission’s Motion for Default Judgment, ECF No. 430, is

GRANTED; and it is further

        ORDERED that judgment is entered against the Defaulting Defendants in the following

amounts:

                 a) Defendant Aleksander Ieremenko is liable for a monetary penalty of

                 $318,987,117;

                 b) Defendant Pavel Dubovoy is liable for a monetary penalty of $33,028,806; and it

                 is further

        ORDERED that Defaulting Defendants may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request, or by

payment made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm, or by certified check, bank cashier’s check, or United

States postal money order payable to the Securities and Exchange Commission, which shall be

delivered or mailed to:

                                        Enterprise Services Center
                                       Accounts Receivable Branch
                                     6500 South MacArthur Boulevard
                                        Oklahoma City, OK 73169




calculation profits generated from defendants who were dismissed from this action and profits from those defendants
named in the related action, Zavodchikov.
15
   Pavel’s penalty totals three times the gross profits made by Pavel, Arkadiy, and Igor. See Canjels Decl. ¶ 13 and
Tables 2 and 3.F. Igor and Arkadiy consented to judgments holding them jointly and severally liable for disgorgement
in excess of $11 million for their conduct in the scheme, ECF Nos. 412, 417, but Pavel has yet to be held accountable
for his conduct.
                                                        10
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court, defendant’s name as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment; and it is further

       ORDERED that the Defaulting Defendants shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the Commission’s counsel in this action,

and that by making this payment, the Defaulting Defendants relinquish all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to the Defaulting

Defendants; and it is further

       ORDERED that the Commission’s request for injunctive relief is GRANTED, and the

Defaulting Defendants, their agents, servants, employees, attorneys, and all persons in active

concert or participation with them who receive actual notice of this Order by personal service or

otherwise are enjoined from future violations of Section 17(a) of the Securities Act, 15 U.S.C.

§§ 77e(a), 77e(c), and 77q(a), Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule

10b-5 thereunder, 17 C.F.R. § 240.10b-5.

                                                      /s Madeline Cox Arleo___________
                                                      MADELINE COX ARLEO
                                                      UNITED STATE DISTRICT JUDGE




                                                 11
